Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 31-60 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 31
The closest prior art of record is Breazeale, US 20160063658 A1, and McNeir, D. Kevin, “Taxis Now Serving Seniors: DC Cab Commission Offers Helping Hand,” Washington Informer, suppl. Health Wellness & Nutrition Supplement, H12, Washington DC, March 2015.
Breazeale discloses:
- a system for providing automated computer verification for a transportation service;
- a server in communication with one or more computing devices associated with one or more drivers via a network, wherein the server includes at least one non-transitory computer-readable storage medium with computer-readable instructions stored thereon, and a processor instructed to execute the computer-readable instructions;
- receive service request data related to a service request for a passenger, the service request data including at least one of a designated pickup location or a designated pickup time-location, and at least one of a designated dropoff location or a designated dropoff time-location for the passenger;

- a determination of compliance with at least a portion of the service request;
- wherein the driver device communicates information via a display.
McNeir discloses a medical transportation service utilizing taxis.
As per Claim 31, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the particular combination of elements/limitations in these claims, including the particular configuration of those elements/limitations in those claims, with respect to each other.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art references to result in the particular combination of elements/limitations, including their configuration with respect to each other, without the use of impermissible hindsight.
Claim 46
The closest prior art of record is Breazeale, US 20160063658 A1, and McNeir, D. Kevin, “Taxis Now Serving Seniors: DC Cab Commission Offers Helping Hand,” Washington Informer, suppl. Health Wellness & Nutrition Supplement, H12, Washington DC, March 2015.
Breazeale discloses:

- a server in communication with one or more computing devices associated with one or more drivers via a network, wherein the server includes at least one non-transitory computer-readable storage medium with computer-readable instructions stored thereon, and a processor instructed to execute the computer-readable instructions;
- receive service request data related to a service request for a passenger, the service request data including at least one of a designated pickup location or a designated pickup time-location, and at least one of a designated dropoff location or a designated dropoff time-location for the passenger;
- receive, from a driver computing device of the one or more computing devices, real-time driver data comprising at least one of a real-time location data set or a real-time time-location data set associated with a respective driver, wherein the real-time driver data is periodically transmitted from one or more location identifiers associated with the driver computing device during performance of the service request;
- a determination of compliance with at least a portion of the service request;
- wherein the driver device communicates information via a display.
McNeir discloses a medical transportation service utilizing taxis.
As per Claim 46, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the particular combination of elements/limitations in these claims, including the particular configuration of those elements/limitations in those claims, with respect to each other.  
Claim 57
The closest prior art of record is Breazeale, US 20160063658 A1, and McNeir, D. Kevin, “Taxis Now Serving Seniors: DC Cab Commission Offers Helping Hand,” Washington Informer, suppl. Health Wellness & Nutrition Supplement, H12, Washington DC, March 2015.
Breazeale discloses:
- a system for providing automated computer verification for a transportation service;
- a server in communication with one or more computing devices associated with one or more drivers via a network, wherein the server includes at least one non-transitory computer-readable storage medium with computer-readable instructions stored thereon, and a processor instructed to execute the computer-readable instructions;
- receive service request data related to a service request for a passenger, the service request data including at least one of a designated pickup location or a designated pickup time-location, and at least one of a designated dropoff location or a designated dropoff time-location for the passenger;
- receive, from a driver computing device of the one or more computing devices, real-time driver data comprising at least one of a real-time location data set or a real-
- a determination of compliance with at least a portion of the service request;
- wherein the driver device communicates information via a display.
McNeir discloses a medical transportation service utilizing taxis.
As per Claim 57, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the particular combination of elements/limitations in these claims, including the particular configuration of those elements/limitations in those claims, with respect to each other.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art references to result in the particular combination of elements/limitations, including their configuration with respect to each other, without the use of impermissible hindsight.
*****
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






nhe